Case 2:18-cv-06620-PA-AGR Document 40 Filed 02/21/19 Page 1 of 2 Page ID #:235



   1 Michael N. Zachary (SBN 112479)
     mzachary@bdiplaw.com
   2 Nicholas S. Mancuso (SBN 271668)
     nmancuso@bdiplaw.com
   3 Hillary N. Bunsow (SBN 278719)
     hillarybunsow@bdiplaw.com
   4 BUNSOW DE MORY LLP
     701 El Camino Real
   5 Redwood City, CA 94063
     Telephone: (650) 351-7248
   6 Facsimile: (415) 426-4744
   7 Attorneys for Plaintiff
     LARRY G. PHILPOT
   8
   9                        UNITED STATES DISTRICT COURT
  10                      CENTRAL DISTRICT OF CALIFORNIA
  11
  12 LARRY G. PHILPOT,                         CASE NO. 2:18-cv-6620 PA (AGRx)
  13
                  Plaintiffs,                  PLAINTIFF’S SUPPLEMENTAL
  14                                           BRIEF REGARDING
            v.                                 DISCOVERY DISPUTE
  15
  16 METABRAINZ Foundation, Inc.               Discovery Cutoff: May 6, 2019
                                               Pretrial Conference: June 21, 2019
  17
                  Defendant.                   Trial Date: July 16, 2019
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       PLAINTIFF’S SUPPLEMENTAL BRIEF RE               CASE NO. 2:18-cv-6620 PA (AGRx)
       DISCOVERY DISPUTE
Case 2:18-cv-06620-PA-AGR Document 40 Filed 02/21/19 Page 2 of 2 Page ID #:236



   1         Plaintiff Larry G. Philpot (“Plaintiff” or “Mr. Philpot”) respectfully submits
   2 this Supplemental Brief for the Telephonic Discovery Conference to be held on
   3 February 22, 2019. This conference is a continuation of the initial Telephonic
   4 Discovery Conference that occurred on February 19, 2019, as requested by
   5 Defendant Metabrainz Foundation, Inc.
   6         Plaintiff requests that the Court consider the following authority in connection
   7 with category number 2 from the parties’ Joint Report Regarding Discovery
   8 Dispute:
   9      1. Philpot v. Cunningham, No. 3:18-cv-00152-BN, N.D. Tex., Doc. Nos. 43 &
  10         54. In this case, the court denied the defendant’s motion to compel
  11         Mr. Philpot’s tax returns. The court found that the defendant could obtain the
  12         information it sought through bank records instead of tax returns.
  13
       Dated: February 21, 2019
  14
                                             Respectfully submitted,
  15
  16
                                             By: /s/ Hillary N. Bunsow
  17                                         Hillary N. Bunsow
  18                                          Michael N. Zachary (SBN 112479)
  19                                          mzachary@bdiplaw.com
                                              Nicholas S. Mancuso (SBN 271668)
  20                                          nmancuso@bdiplaw.com
  21                                          Hillary N. Bunsow (SBN 278719)
                                              hillarybunsow@bdiplaw.com
  22                                          BUNSOW DE MORY LLP
  23                                          701 El Camino Real
                                              Redwood City, CA 94063
  24                                          Telephone: (650) 351-7248
  25                                          Facsimile: (650) 351-7253
  26                                          Attorneys for Plaintiff
  27                                          Larry G. Philpot
  28

       PLAINTIFF’S SUPPLEMENTAL BRIEF            2             CASE NO. 2:18-cv-6620 PA (AGRx)
       RE DISCOVERY DISPUTE
